Citation Nr: 0633490	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder to include a bipolar disorder.

2.  Entitlement to service connection for a psychiatric 
disorder to include a bipolar disorder.

3.  Entitlement to service connection for a personality 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1972 to April 1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for bipolar disorder.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's July 1998 rating 
decision, bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  A bipolar disorder was not manifest during service, 
within one year of separation from service, and is not 
otherwise attributable to service.  

4.  The veteran has a current diagnosis of a personality 
disorder.

5.  The veteran does not have PTSD which is attributable to 
service.  


CONCLUSIONS OF LAW

1.  The RO's July 1998 rating decision which determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for bipolar disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's July 1998 rating decision; thus, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.156 (2005).

3.  A bipolar disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

4.  A personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9 (2005).

5.  PTSD was not incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in July 2002 and July 2003 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and multiple additional 
supplemental statement of the case (SSOCs) were provided to 
the claimant.  

The claimant's service records, VA medical treatment records, 
Social Security Administration (SSA) records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
multiple VA examinations.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March and May 2006, the veteran was advised of the matters 
of the appropriate disability rating or effective date to be 
assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Application to Reopen

In an August 2005 rating decision, the RO denied entitlement 
to service connection for a nervous disorder on the basis 
that there was no nexus between current disability and 
inservice immature personality disorder.  The veteran did not 
initiate an appeal as to that rating decision.  In an April 
1987 rating decision, the prior denial was confirmed and 
continued.  The veteran did not initiate an appeal as to that 
rating decision.  In a February 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
bipolar disorder (nervous disorder) on the basis that there 
was no nexus between current psychiatric diagnosis and 
service.  The veteran did not initiate an appeal as to that 
rating decision.  In a July 1998 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
bipolar disorder on the basis that there was no nexus between 
current psychiatric diagnosis and service.  The veteran did 
not initiate an appeal as to that rating decision.  

In January 2000, the veteran's claim to reopen the claim of 
service connection for a psychiatric disorder to include PTSD 
was received.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no medical nexus between current psychiatric 
disorder and service.  The July 1998 RO decision is final.  
38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
medical evidence provided by a VA physician/psychiatrist and 
nurse which attribute a portion of the veteran's current 
psychiatric diagnoses to service.  Thus, this competent 
evidence cures the prior evidentiary defect and is new and 
material.  This evidence bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

New and material evidence has been received since the RO's 
July 1998 rating decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in service if it had become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service records show that the veteran was seen in October 
1972 after he was forced to perform a sexual act on another 
servicemember.  There was no psychiatric diagnosis rendered 
at that time.  Two months later, it was noted that he had 
delayed puberty, an immature personality, and situational 
reactive anxiety.  The following March 1973, the record shows 
that the veteran was seen for a total lack of performance.  
It was again noted that the veteran was very immature and 
that he was homesick.  The impression was emotional and 
physical immaturity.  The veteran was recommended for 
discharge due to immature personality disorder.  He was 
discharged for unsuitability for character and behavior 
disorder.  

Following service, the veteran was initially diagnosed as 
having a bipolar disorder in 1983, as shown on a private 
hospitalization report.  

Thereafter, the veteran has received VA and private 
psychiatric treatment over the years.  The records 
consistently show that the initial diagnosis of bipolar 
disorder occurred in 1983.

In March 2000, the veteran was afforded a VA psychiatric 
examination.  The claims file was reviewed.  DSM IV was 
considered.  A mental status examination was performed which 
resulted in a diagnosis of bipolar disorder.  It was noted 
that the veteran had been diagnosed with various personality 
disorders, which was usually referred to as a mixed 
personality disorder.  The examiner further opined that the 
veteran did not have PTSD.  The examiner did not feel that 
the sexual assault incident described by the veteran met the 
criteria for being a traumatic event as there was no 
indication of a risk of loss of lift or a great physical 
injury.  It was noted that the veteran might also carry a 
diagnosis of pedophilia based on history.  An addendum 
following additional psychiatric testing confirmed the 
diagnoses of bipolar disorder and personality disorder.  
Also, it was confirmed that the veteran did not have PTSD.  

In 2000, the veteran began receiving treatment from a VA 
physician/psychiatrist and a VA nurse for his psychiatric 
disorders.  In October 2000, the physician indicated that the 
claims file was reviewed.  She stated that the veteran 
experienced a sexual assault while he was in the military.  
It was noted that the veteran felt physically threatened.  
The physician noted the VA examiner's negative opinion, but 
stated that the PTSD was not something that had spontaneously 
come up and was a matter the physician had been working on 
with the veteran.  The physician indicated that there was no 
evidence that the bipolar disorder was present in the 
military.  In June 2001, the physician indicated that the 
veteran did not have a bipolar disorder during military 
service, but did have a personality disorder.  In another 
June 2001 letter, the physician reiterated that the veteran 
had a bipolar disorder with a mixed personality disorder with 
dependent and borderline features.  She opined that the 
bipolar disorder was not related to military service, but a 
personality disorder was present during service.  In an April 
2003 letter, this physician further indicated that the 
veteran had preservice stressful events when he was abused by 
his father.  During service, the veteran was assaulted and 
that this event and threat more likely than not caused a 
resurfacing of the veteran's childhood trauma, or a post-
traumatic event.  The veteran's response to the inservice 
stressor most likely reflected fear and anxiety of serious 
life threatening stress and as such could be seen as an 
exacerbation of PTSD.  

In May 2004, the veteran testified at a personal hearing.  
The veteran related that he was attacked during service and 
was forced at knife-point to perform a sexual act.  He was 17 
years old at the time.  

Thus, there were conflicting psychiatric diagnoses.  In order 
to clarify the nature and extent of any current psychiatric 
disorder, the veteran was afforded another VA examination in 
September 2004.  The examiner indicated that he had reviewed 
the 4 extensive volumes of claims files of the veteran.  
These volumes included the prior psychiatric evaluations.  

Mental status examination resulted in diagnoses of bipolar 
affective disorder, by history; possible pedophilia, by 
history; and personality disorder, likely mixed personality 
disorder with borderline narcissistic and antisocial 
features.  The examiner opined that DSM IV criteria for PTSD 
were not met.  The examiner referred to past psychiatric 
testing and indicated that the testing did not suggest a 
clear cut PTSD behavior pattern.  The examiner indicated that 
the current findings were consistent with those found 
previously.  He opined that the veteran's current condition 
was not due to any specific incidents that occurred during 
military service.  His current problems were related to his 
personality disorder.  

In January 2005, the VA physician/psychiatrist and nurse who 
provided the prior positive opinions indicated that they had 
treated the veteran for 5 years.  They indicated that the 
veteran had a bipolar disorder, a mixed personality disorder 
with histrionic features, and PTSD.  The veteran recently had 
experienced an exacerbation of his PTSD due to the stressor 
of his mother dying and an incident involving his sexuality 
which reminded the veteran of the inservice military assault.  
The physician indicated that the veteran had an inservice 
assault, as documented in the record.  The veteran sought 
help thereafter.  He currently exhibited intrusive memories 
about the assault and other symptoms related thereto.  These 
symptoms were separate from his symptoms of personality 
disorder and bipolar disorder.  In a subsequent June 2005 
letter, the physician and nurse indicated that the veteran's 
PTSD met the DSM IV criteria.  They concluded that the PTSD 
was due to service during which old childhood wounds were 
reexperienced and exposed.  In another December 2005 letter, 
the DSM IV criteria were discussed and that a diagnosis of 
PTSD was appropriate.  

In April 2006, the veteran was afforded VA examinations by a 
Board of examiners as there was still a conflict in the 
medical opinions of record.  The examiners concluded that the 
veteran did not have PTSD and clearly did not meet the DSM IV 
criteria.  

It was indicated that the inservice event had been variously 
described and the accounts were not all consistent.  It was 
indicated that the veteran first manifest a bipolar disorder 
in 1983.  During service, he was diagnosed as having a 
personality disorder.  Currently, he still had a personality 
disorder.  He also had a bipolar disorder which was not 
related to service.  One of the examiners noted that the 
veteran currently denied symptoms of PTSD since he had been 
"saved by the Lord Jesus Christ," and that the PTSD 
diagnosis was specific to the treatment of the VA nurse and 
not supported by past VA examination reports.  



Bipolar Disorder

Although the veteran contends that a bipolar disorder was 
manifest during service, he is not competent to make this 
medical assessment.  See Espiritu.  There is no competent 
evidence that manifestations of bipolar disorder were present 
during service.  As noted, the veteran was seen for emotional 
problems, but no diagnosis of bipolar disorder was made.  
Further, the competent evidence does not show that 
manifestations of bipolar disorder were exhibited within one 
year of service discharge.  Rather, the competent evidence 
establishes that bipolar disorder was manifest and diagnosed 
in 1983, approximately a decade after the veteran separated 
from service.  There is no competent evidence linking bipolar 
disorder to a disease or injury in service.  Rather, VA 
physicians who examined the veteran in October 2000, June 
2001, September 2004, and 2006 specifically indicated that 
either bipolar disorder was not present in service and/or 
unrelated to service. 

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Personality Disorder

The veteran has a mixed personality disorder.  While it was 
present during service, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9.  However, service 
connection may be granted where a superimposed injury or 
disease occurs during, or as a result of, active service.  
VAOPGCPREC 82-90 (July 18, 1990). 

There is no competent evidence that a superimposed injury in 
service aggravated the veteran's personality disorder; 
service connection is denied. 

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In this case, the service records show that the veteran was 
"homosexually attacked" by two servicemembers.  This 
constituted a sexual assault.  The Board notes that there are 
in fact variations in the record of the way the attack was 
made.  However, the service records very clearly document 
that some type of assault took place.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

There are differing opinions of record.  The veteran's 
treating VA physician/psychiatrist and nurse indicate that 
the veteran suffered childhood trauma.  When he was attacked 
during service, the past wounds were reopened and 
exacerbated.  It has essentially been indicated that his PTSD 
either commenced from the inservice event or worsened 
preexisting PTSD, i.e., the preexisting PTSD was aggravated 
during service.  These medical professionals indicated that 
the veteran met DSM IV criteria and stated why the veteran 
met the criteria.  Conversely, other VA physicians opined 
that the veteran does not have PTSD.  The primary reason was 
questioning the severity of the inservice attack itself and 
that the veteran did not endorse avoidance of trauma due to 
the attack.  Thus, there are conflicting opinions.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder.  The veteran has a 
diagnosis of PTSD.  38 C.F.R. § 3.304(f) provides that the 
diagnosis must conform to 38 C.F.R. § 4.125(a), and follow 
the DSM-IV.  The Board finds that all of the VA medical 
opinions are competent.  They all provide reasons and bases 
for their opinions.  They all included review of the claims 
file.  

The Board finds that the negative opinions are more probative 
in this case.  Four VA examiners, to include a board of 
examiners, reviewed the claims file, examined the veteran, 
and performed psychiatric testing.  All concluded that the 
DSM IV criteria for PTSD were not met.  The most probative 
medical report is that of the board of examiners.  The board 
of examiners had the benefit of a complete review of the 
claims file to include all other medical opinions.  Their 
opinions are consistent and supported by the other 
aforementioned opinions of record as well as the psychiatric 
testing.  The VA psychiatrist and nurse did not address the 
opinion of the board of examiners or the September 2004 
negative opinion.  As such, the most complete review and 
opinion was provided the board of examiners.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a bipolar disorder is denied.  

Service connection for a personality disorder is denied.  

Service connection for PTSD is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


